One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
(RO) We welcome the signing of the Nabucco project agreement on 13 July in Ankara. However, gas is not the only energy resource available to European states. We must adopt the same approach with regard to supplying Europe with crude oil by promoting a southern corridor.
A project has been tabled before us which may assume the same strategic importance as Nabucco. I am talking about the pan-European Constanţa - Trieste oil pipeline. This pipeline will transport the oil resources in the Caspian Sea via the Georgian terminal at Supsa, continuing along a pipeline via the port of Constanţa right to Trieste.
We can only guarantee energy security for our states and citizens through the diversification of the supply sources and routes for oil and gas. With this in mind, Romania has embarked on developing a port terminal in Constanţa, capable of receiving liquefied natural gas which it will then distribute to other consumers in Europe.
(FR) Mr President I will use the one minute of speaking time that we have been allotted to draw attention to the positive consequences - as everyone in this House knows - of the Irish people's positive vote on the constitutional treaty. This vote will mean that, particularly in a committee like that on agriculture, as well as in this Parliament, in plenary, we will have codecision. Parliament will therefore be on an equal footing with the Council which, in democratic terms, obviously represents huge progress.
I would like to use this opportunity to point out that, since an overwhelming majority of our Irish friends said 'yes' today to the constitutional treaty and the Polish President - according to what the President of our Parliament said just now - is also about to sign the treaty, all that is needed is a 'yes' from the Czech President. I would therefore like all our fellow Members from different political groups to be able, within the context of our respective competences, to try to convey to their Czech counterparts the message that this treaty really must be signed, all the more so since the Czech Parliament has already said 'yes'. All that is left for the President to do is to sign this parchment and thus take the democratic way forward in his country, so as to advance our democracy in Europe.
(IT) Mr President, I would like to talk about the tragedy in Messina - which the President of the European Parliament has recalled today - and its dozens of casualties. So another tragedy has been reported in Italy: the Italian Prime Minister has even claimed that it was a foreseeable tragedy. It may have been foreseeable, but nothing was done to prevent it. Nothing was done because the area is ruled by concrete, by the concrete mafia, by the forest mafia, with their forest fires.
However, what the European Parliament should focus on above all is the way in which public money and also the aid allocated by the European Union can be invested in a different form of regional development, to ensure that construction work is carried out properly and the severe environmental damage that has been done can be rectified. More often than not, these public funds end up being pocketed by criminal societies, corrupt politicians and the Mafia.
This legislative term must therefore focus on what happens to public funds, which should really be used to restore nature, to protect natural resources, to generate eco-friendly economic development and to create jobs. There must be no more horrific tragedies like the one in Messina.
(PL) Mr President, I would like to speak in defence of the Polish minority in Lithuania, which recently has been subjected to discrimination. There is a painful paradox here, in that Poles in Lithuania, who in some regions constitute the majority of citizens, were in a better situation before the accession of Lithuania to the European Union than now, when Lithuania is a member of the EU.
The self-government of the Salcininkai region has been given until 14 October to remove Polish street name signs, which is against European standards and the European Charter of Local Self-Government. In March 2008, freedom of activity of the Polish school system was restricted, on the strength of Lithuanian law. In the space of one and a half years, four schools, with a total of 45 classes, were closed, and a further 107 classes are threatened with closure. Changes are being forced on Polish surnames, so that they look like Lithuanian ones. Finally, many Poles have still not been returned property which was seized by the communists, by the Soviet Union, after 1939 or after 1944.
I appeal to the European Parliament to defend Poles in Lithuania, in accordance with European standards of human rights and the rights of minorities.
(PT) Mr President, optimistic proclamations are being made concerning the announcement of the beginning of the end of the crisis. Unfortunately, these declarations are contradicted by reality on a daily basis. The situation in northern Portugal is an illustration of this. In the District of Braga alone, at least 10 companies have closed in recent weeks, leaving more than 300 workers unemployed. Many others are at risk of closing.
The situation is particularly serious in the textile and clothing sector: one of the sectors of the European Union to be worst affected by the increasing liberalisation of world trade. In this tragic situation, there is an urgent need for solutions that are different from the political guidelines that caused it.
It is vital to implement safeguard measures, in particular, in sectors to be indicated by the Member States, in order to be able to sustain and promote jobs and the continued operation of these companies, as well as to move forward with the creation - an issue that has already been the subject of a resolution by this Parliament - of a Community programme to support the textile sector, with adequate resources specifically targeted at the least favoured regions that are dependent on this sector.
Mr President, I would like to draw your attention to the underhand and undemocratic way in which the incandescent light bulb has been banned across the European Union. The initial directive handed implementing measures to the European Commission which, in effect, meant that the regulation was allowed to pass without the consent of this farce of an Assembly or of my real parliament at Westminster. The ban was a stitch-up by the political elite and was done on a nod and a wink.
The people have been bypassed, but then the European Union is very good at bypassing the people. Just take a look at what has happened with the Lisbon Treaty. It was allowed to happen, unfortunately with the collusion of the British Conservative Party, who are the Jekyll and Hyde of British politics when it comes to the European issue. They say one thing in Britain and they come out here and they do completely the opposite in committee.
To conclude, on the eve of World War I, the British Foreign Secretary, Sir Edward Grey, feared that the lights would go out all over Europe. Well done to the European Union, because, with your obsession with the unscientific cult of man-made climate change, what you are doing is proving Sir Edward's unfortunate prophecy to be correct.
Mr President, there was a lot of talk today about the Lisbon Treaty and how it strengthens solidarity among Europeans. On behalf of the Hungarian people, I would like to call for your solidarity now because, according to reliable information from human-rights-sensitive, high-ranking members of the Hungarian police, on the third anniversary of so-called Bloody Monday in 2006 (23 October), the Hungarian police will again use massive violence against the Hungarian people during our demonstrations or commemorations.
I would like to call on Members of the European Parliament to come to our aid and to come to Budapest on that day as human rights observers. I would like your constituencies to ask you to do that, too. Please do your research on the Internet about the human rights abuses and mass police brutalities in Hungary and make sure that it can never happen again. Please come and exercise the solidarity that has so often been mentioned today.
(HU) I would like to mention the Slovak language law, which has raised grave concerns ever since its approval. The past few weeks have shown that these concerns were justified because, although the penalties prescribed in this law have not yet been applied, government employees have been ordered to speak only Slovak. This means that during working hours, postal workers, fire fighters and police officers whose mother tongue is Hungarian are not allowed to use their own language.
Therefore, if I speak Hungarian to a policeman in Slovakia, he is obliged to answer me in Slovak, even if Hungarian is his mother tongue, and regardless of the fact that I do not understand his reply. Incidentally, the situation is the same if I try to speak in English. I would like to suggest a new advertising message for the Slovak hospitality sector: we love having foreign tourists in Slovakia, provided that they learn Slovak before they set foot in our country. Welcome to Absurdistan!
(SK) I anticipated or expected more of these attacks on the Slovak Republic, since the institution of one-minute speeches provides an ideal opportunity for colleagues from Hungary or colleagues of Hungarian nationality to attack the Slovak Republic.
I have to say that this worries me greatly, because I expect the European Parliament actually to solve the problems confronting the European Union. We have extended the hand of friendship several times to fellow MEPs from Fidesz and other parties in plenary sessions here in the European Parliament, wanting to discuss unresolved problems or issues with them. This is what we did in the case of the language law and I must say that I am very disappointed, Mr President, that none of our fellow MEPs from Hungary or of Hungarian ethnicity responded to the offer and my colleagues from the SMK (which is a party from the Slovak Republic) even preferred to walk out of such a session when we raised the topic.
I have also accessed the website of the Parliament of the Slovak Republic, where it is possible to read through this law in full, and the law does not in any way threaten the right of ethnic minorities to use their own languages.
Mr President, the Spanish Government has decided that the Barcelona to Perpignan high-speed train line should run just under the Sagrada Família Cathedral, putting at risk a monument that was designated a UNESCO World Heritage site in 1984 and was visited by three million tourists last year. The construction of a new tunnel extremely close to the foundation of the Sagrada Família Cathedral may lead to irreparable damage to that building.
The Spanish Government says that there is no problem, but this year the tunnelling machines of a new metro line in Barcelona have experienced multiple incidents in similar land conditions. One tunnelling machine has been blocked near the Llobregat River for some months without anyone knowing how to solve the situation. I wish to report the risk of the collapse of the Sagrada Família to the European institutions. To preserve this European masterpiece of general interest, please examine the matter, stop the work being carried out by the Spanish Government and change the route of the tunnel.
(CS) Mr President, ladies and gentlemen, I would like to draw your attention to the problem of hold-ups regarding the invitation to the Autonomous Train Drivers' Unions of Europe (ALE) to join the railways section of the Committee for Social Dialogue. Since 2005, this body has brought together more than 100 000 members from 16 European member organisations of train drivers and has sought to be recognised as a fully-fledged social partner in the section of social dialogue dealing with railways. Despite lengthy negotiations with the European Transport Workers' Federation, which is currently the sole representative of employee interests on this committee, it has not yet been possible to find a compromise that would give ALE the possibility of directly defending its members' interests. In my opinion, this is a very unfortunate state of affairs. Social dialogue, as approved by the European Parliament, should, in my view, allow pluralism. I firmly believe that no organisation, not even one that represents 80% of employees in the European rail sector, has the right to a monopoly and I therefore call on all parties, including the European Commission, to clear the way for further negotiations.
Mr President, the directives of the European Union and the laws in the Member States on the eight-hour day and reactionary restructurings in general are creating mediaeval working conditions, provoking anger among and demonstrations by the workers. The European Commission is flooded daily with protests by angry farmers and indignant workers.
For example, the working times for airline cabin crews and pilots, as provided for in Regulation (EC) No 1899/2006, exceed 14 hours' work a day, thereby endangering the lives of workers and passengers, as proven by numerous scientific studies.
The European Union refuses to take account of the scientific studies, because it is obeying the orders of the monopoly business groups which refuse to sacrifice even a single euro of their profits for the health of workers and in-flight safety.
We are calling for airline pilots' and cabin crews' working times to be reduced and for workers' just demands to be satisfied. Moreover, the European Commission has a commitment both towards the European Parliament and towards the workers.
(DE) Mr President, the whole ratification process for the Constitution Reform Treaty of Lisbon was a tragedy for democracy and also for the European Union. Perhaps you would allow me, as a new, young MEP, to say that, through referendums for all citizens in the European Union, we had the opportunity, historically, to unite the very elitist drawing board project of the European Union with the people of Europe. You had the opportunity to use referendums to breathe life and spirit into the emotional wreck of the European Union. However, you did not utilise this opportunity. On the contrary, you quite simply said 'no' to more direct democracy and 'no' to citizen participation.
All I can say to that is that this is not what I call democracy. Democracy requires the separation of powers and a clear line between opposition and government. That is what we stand for and that is what we are fighting for.
(HU) Let me begin, Mr President, by saying that what Mrs Beňová said is not true. Five young Hungarians have already spent five years in prison in Serbia following a drunken brawl in the southern town of Temerin. They were handed down sentences ranging from 10 to 15 years. They were sentenced to a total of 61 years and their case was used by nationalists as election propaganda. Not even those who committed war crimes during the Balkan War have been given such stiff sentences. During the same period, around 300 Hungarians were beaten in Serbia without any legal repercussions. This gives a ratio of 300 to 1.
The European Parliament sent a fact-finding delegation to Serbia in January 2005. However, we have been waiting since then for the Subcommittee on Human Rights to discuss the report on the investigation into the brutal beating of Hungarians. I call on Parliament and President Jerzy Buzek to have the young men from Temerin released from prison. The EU must stipulate as a prerequisite for Serbia's accession that it should run its judicial system without discrimination and that, instead of delivering intimidating, prejudiced verdicts, it should catch the real villains, Serbian war criminals.
Mr President, my country, Lithuania, is very similar to Ireland in many ways and the yes of its people for the Lisbon Treaty has clearly demonstrated the will of all our citizens for a stronger and more effective Europe. It has clearly shown that we are unable to act on our own in times of crisis and to ensure prosperity for our people.
More than ever, the Community must speak with one voice, and solidarity among the Member States is the basis for that. Europe is undergoing difficult times, and the reforms proposed by the Lisbon Treaty will give an impetus for a more effective institutional structure which will undoubtedly lead to more coherent policies in many areas. It is indeed a great achievement, both for Europe and for every one of us.
Once again I congratulate the Irish people for their determination to have a better and more prosperous Union.
(FR) Mr President, on Monday - and this will not have escaped anyone's attention - milk producers from the four corners of Europe once again demonstrated in Brussels to state, to proclaim their despair and their distress faced with the collapse of milk prices, which is preventing them from carrying out their work. Even more than that, it is their future that is at stake here.
The call for a new form of regulation is today supported by a large majority of the Member States, the dairy G20, as we will call it from now on. I think that, now more than ever, the time has come to take decisions, and certainly at the next Council - a formal one this time - of the Ministers for Agriculture, which will take place on 19 October in Luxembourg. This is extremely urgent. A crisis of this magnitude must not become the subject of a commission study, as happened two days ago.
Very briefly, I have two questions for President Buzek, which I trust you will pass on to him. I understand that this morning he met Cecilia Malmström, the Swedish Minister for European Affairs, and I would like to know if she was able to confirm to him the Presidency's commitment to find an urgent solution to this crisis, along the lines of the resolution that we voted for in Strasbourg at the last part-session.
Finally, I come to this high-level group, this think tank that was launched the day before yesterday. Before and as from the next entry into force of the Treaty of Lisbon, we know our Parliament will become a joint decision maker, a colegislator. I think that it would make sense for us to be included in the work of this high-level group.
(LT) In August, Marijus Ivanilovas, a 35-year-old Lithuanian national and director of the printing house of the daily newspaper 'Respublika', i.e. a person with a permanent job and income, was detained in Belarus, not far from Minsk, and has already been held for two months without trial or proof of his guilt in a prison in the Belarusian city of Zhodin. A few days ago, the term for detaining Mr Ivanilovas was extended, as in two months, the regime's authorities were unable to find any proof of his guilt. It is also important to point out that from childhood, Mr Ivanilovas has suffered from bronchial asthma. To his parents' knowledge, he is held in a cell where there are 26 prisoners, but only 6 beds and people smoke in the cell constantly. Marijus has asthma attacks, but he is not allowed to receive his medicine, nor is he allowed to meet loved ones or even the Lithuanian consul. Mr President, this is happening in a country in our neighbourhood. This is how the citizen of an EU Member State - Lithuania - is being treated! I call on you to take measures within your powers to ensure the immediate release of Marijus Ivanilovas, as there is no proof of his guilt and the charge is unfounded. Mr Ivanilovas must be allowed to return to Lithuania. He needs immediate medical attention.
(RO) Last December, the European Union made an historic commitment to reduce carbon emissions, thereby confirming its leading position in terms of efforts to combat climate change.
We can be proud of the role that the European Parliament has played in adopting legislation which contains not only provisions for reducing the pollution level, but also specific measures to enable us to fulfil these commitments, which will help determine the rise in global temperature.
During the negotiations in Copenhagen this December, we must obtain firm commitments in terms of reducing emissions and the level of financial support granted to developing countries to enable them to alleviate the impact of, and adapt to, climate change. However, climate change legislation cannot be adopted in the United States prior to the Copenhagen conference, although the Obama administration will endeavour to conduct the negotiations, but without a clear mandate.
The European Union's common position must not be wasted. It is vital for us to speak with a single voice and encourage the other countries to follow our example in the task of reducing emissions.
(SK) The Hungarian representatives are misleading European public opinion with many untruths. They claim, for example, that citizens can be fined for using a minority language, that doctors of Hungarian nationality will be able to work only in the official Slovak language, or that religious services can be conducted only in the official language.
We have now heard Hungarian MEPs talking nonsense about policemen not being allowed to respond to tourists in Hungarian or English. None of this is true. On the contrary, the amended law increases the possibilities for using ethnic minority languages compared to the situation previously. The amendment does not interfere with private communications between citizens and does not enable fines to be imposed on individuals. The conformity of the amended law to international standards has been confirmed by the European authorities in the area of minorities - OSCE High Commissioner Knut Vollebæk and EU Commissioner Leonard Orban. In my opinion, the Hungarian community is exploiting this cause in an attempt to conceal growing extremism and the murder of Roma people in Hungary.
(PL) Mr President, I regret to inform you that the rights of people who leave the Catholic Church in Poland are being broken. Against the will of the apostates, their personal details are not removed from parish archives. On the contrary, they continue to be used. This is the instruction concerning the protection of personal data in the activity of the Catholic Church in Poland. The part of the instruction we are talking about is not based on the prevailing Personal Data Protection Act, but - and listen carefully - on the provisions of the Code of Canon Law.
How is it that in Poland, which claims to uphold the rule of law, canon law has precedence over law made by the national Parliament? Why does the Code of Canon Law govern the rights of citizens who are not Catholics? How is it possible that the Inspector General for Personal Data Protection does not have any authority to inspect church archives? There is only one explanation: Poland is a church state. The European Parliament should react to this.
(RO) The subject of my speech today is linked to the most important event that has taken place recently in the European Union, namely the successful outcome of the referendum organised by Ireland to ratify the Treaty of Lisbon.
I also wish to share the sentiments of my fellow Members who have had the opportunity today to congratulate the Irish people on giving this very clear signal of their decision to opt to continue the process of European integration at a political level. They have not succumbed to the populist declarations which drew attention to some of the adverse consequences because this Treaty will quite obviously make European institutions operate more efficiently and democratically.
I also think that it is the duty of the Czech President to respect the undertakings made when this Treaty was negotiated and not to impede without justification its implementation. We need this Treaty to close the institutional chapter in the EU's development, at least for a while, so that we can become more involved with the EU's policies. The last two states, Poland and the Czech Republic, must ratify the Treaty as soon as possible so that the appointments can be made to the new posts provided for by the Treaty, both in the Commission and at Council level.
(HU) A great deal was said about the Slovak language law during the last parliamentary sitting, as is the case today. This is no coincidence. This law limits the extent to which minorities can use their own language, contrary to the various statements made, although it is true that minority languages can also be used in a very small area of public life. However, it is not true that we are avoiding debate on this matter because, if someone tries to agree in five minutes on this subject in front of 10 journalists, they will probably fail. I would like to draw attention to the fact that as this law has been poorly drafted in bad faith, it is creating fresh legal uncertainty because in two days, the Slovak Ministry of Culture has provided three different explanations for some of the articles in the law.
It has instilled fear in people. We are already aware of several instances where employers are ordering their employees to speak Slovak. I deeply regret the need to raise this matter in this chamber. I hope that the Treaty of Lisbon will provide us with the chance to deal properly with human rights and minority rights.
(ES) Mr President, piracy is a problem of concern to this Parliament, the Member States and, naturally, Spain, because we currently have a Spanish fishing boat that has been seized in the waters of the Indian Ocean, with 36 crew members on board.
The first thing that I would like to do is to express my sympathy for the crew and their families, and naturally, give my support to the Spanish Government in securing its speedy release.
We are not, however, talking about a problem affecting Spain's tuna fleet specifically, but one that affects three countries - France, Italy and Spain - that are fishing in international waters, outside Somalia's exclusive area. In view of that, an international reply and joint European preventive and response measures will be required. That means more resources devoted to an improved Operation Atlanta, which already exists and which has been successful in terms of a reduction in the number of vessels seized in 2009 as compared with 2008.
Finally, I would like to touch upon the support that we should offer for an international summit on piracy in Somalia, because we must improve international relations in order to iron out these problems on the ground, and because we need to improve international dialogue.
Mr President, many in the House have today congratulated the Irish people on their good sense in rejecting the appeals of Nigel Farage and the UK Independence Party and voting overwhelmingly in favour of the Lisbon Treaty.
Members should perhaps also commiserate with the British people, because we have to put up with Mr Farage on a daily basis. He calls a two-to-one majority in Ireland a 'victory for bully boys'. I am afraid his words are all too typical of a man who uses distortions and deceit, and sometimes downright lies, about the European Union. All too often, those words are unchallenged by journalists.
However, hyperbole can turn to insanity. Now he is comparing the campaign in Ireland with the brutality of the latest elections in Zimbabwe. He describes the Treaty that gives every Member State the right to withdraw from the Union as an end of independence. Nevertheless, we should be compassionate. Parliament has a medical service. Mr President, I invite you to ask the men in white coats to offer their services to our colleague. Nonsense about Europe may pour from his lips but at least they can help ensure that he does not choke on it.
(PL) I would like here, in the European Parliament, to refer to the statement made by Polish and German bishops on the 70th anniversary of the outbreak of World War II. At this particular time, when the thoughts of many people turn to those traumatic events, it has been pointed out to us that we should take special care of the young generation, so that they will be able to learn the truth about history appropriately and thoroughly and, on that truth, to build a common future.
It is impossible not to recall here the first letter from the Polish bishops to the German bishops in 1965 which encouraged reconciliation and the establishment of partnership relations between our countries.
Today, as then, we care about building trust and friendly relations between our nations. However, although we are on this common road of reconciliation, we are, today, in a different place. Let us create a common Europe together, a Europe of cooperation and friendship, a Europe of values which are based on Christian roots, and which were the basis for the creation of Europe by the founding fathers of the European Community. In the interest, therefore, of the good of our common future, we should take careful note of the warnings and recommendations which are found in the joint statement of the Polish and German bishops.
(HU) Ladies and gentlemen, a great deal has already been said today about minority issues. I would like to give you a positive example in this area. Serbia has adopted a law on cultural autonomy which is unique throughout the whole of Europe, and which is positive not only for the whole of the European Union, but for the whole of Europe too.
According to this law, 13 minorities, including Slovaks, Romanians, Hungarians and other peoples, can directly elect their own national councils. These national councils are financed out of the budget and can, under this cultural autonomy, handle and control the relevant institutions. The other lesson to be learnt is that the minorities were involved in drafting this law. Therefore, Serbia can set an example for many EU countries, such as France, Slovakia and others, in terms of how to guarantee the rights of minorities in law. This has also helped Serbia take a major step on the road to European integration.
Mr President, being a Hungarian MEP coming from Romania, I will not speak today about the Slovak language, even though I am afraid I would have good reason to do so. Instead, I want to speak about our decision today to set up a special committee on the economic crisis.
This decision proves the responsibility of our Parliament in the biggest challenge currently confronting Europe. The special committee will reaffirm the European Union position concerning the new global financial governance, but will also interact with the Member States, aiming at best implementation of Community measures meant to generate sustainable economic growth.
It is vital for the new Member States in the central and eastern part of Europe to receive necessary support for economic recovery. Coordination of recovery efforts should be more efficient, and enhanced coordination is not only the responsibility of the governments but also the responsibility of Brussels.
We are facing a most complicated economic perspective accompanied by the imminence of serious social unrest. That is why the European Union has to put forward the most efficient response to the deteriorating situation in the region and this House must show leadership on this issue.
(ES) Mr President, a few days ago, 36 people were kidnapped while they were fishing in waters of the Indian Ocean under the aegis of an agreement approved by the European Commission.
On 15 September, I condemned the risky situation and the helplessness and defencelessness of these workers. I put forward certain concrete measures, but nothing was done.
Unfortunately, we are therefore now in the position of speaking about those who have been kidnapped and are being held by the pirates.
I therefore ask the European Commission to be forceful and to recommend to the Member States that soldiers be posted on fishing vessels, and I ask it to address this recommendation to the Spanish Government, because it has been an effective measure. France is taking this action and we can see the results.
This Parliament has acknowledged, in a resolution, that the fisheries sector is defenceless because priority has been given to the merchant navy. The European Commission official also acknowledged this on the eve of the seizure and we therefore ask that this protection be extended to fishing vessels.
I also call upon the President to express and pass on our sympathy and support to those who have been kidnapped, and their families, and for him to invite the skipper of the vessel, once he has been freed, to Parliament.
(HU) There has been much talk earlier about minorities. I would also like to draw attention to the 50 million people with disabilities who live within the European Union. I regard them as the biggest minority. The financial crisis is hitting them hardest. I want to emphasise that these people are always the first to lose their jobs, see a fall in their incomes, have few opportunities for a livelihood and experience a drop in their standard of living, not to mention the ever-dwindling support given to the social organisations representing them.
The biggest lesson from the current crisis is that it is worthwhile investing in people, including on an individual basis, even instead of other types of investment. Political and economic decision makers have a responsibility to take heed of people with disabilities. I ask you therefore to do everything you can for them so that they receive fairer treatment from you. I am stressing this point because 50 million people can have a huge amount of clout within the European Union, and it is in our interest to ensure equal opportunities in society.
Mr President, of course I am delighted that the Lisbon Treaty has passed in my country. However, it has been seen this afternoon that the debate on the Reform Treaty has been poised between a reality and a distraction, and we must not stand still in its wake. The reality is that the world has changed fundamentally over recent decades, as a much greater proportion of it is now competing with us in a global market.
Quite simply, Europe must behave more coherently if it is to prosper. The Treaty now obliges the European institutions to be more democratic and more responsive to individual European people. The Charter of Fundamental Rights insists on this. We do not have the luxury of acting only in the interests of our own nations; we need to strengthen the Union which every one of us represents. As we did in our referendum, we need to continue to communicate who and what we are.
(RO) During the current economic crisis the European funds are key instruments for the less developed regions in Member States in terms of helping them achieve convergence objectives.
A long and not exactly simple process is involved between the time these objectives are specified and the funds actually being taken up by the beneficiaries, which is also hampered by a series of bureaucratic EU regulations. At a time when we MEPs are highlighting the effects of the economic crisis and are adopting measures to speed up the process and simplify the regulations for accessing these funds, Member States are only benefiting slowly from these measures and not to the full extent.
On this point, I wish to mention a specific example from Romania. Projects financed by the European Social Fund, aimed at improving workers' conditions and increasing the number of employees in certain companies, are still encountering problems during their implementation.
I would like to call for the measures aimed at simplifying the procedures for accessing the funds to be speeded up in order to facilitate job creation in Europe's regions.
Mr President, it is with extreme urgency that I call on Parliament to see that the EUR 14.8 million promised to the workers in the mid-west of Ireland in areas like Limerick, Kerry and Tipperary who worked for Dell Computers and its suppliers is allocated as soon as possible. This money was promised by the Commission President under the Globalisation Adjustment Fund in a recent visit to Limerick. There is no going back on it and, whatever the issues relating to protocol and how this Fund is administered may be, these need to be overcome immediately. Parliament should not delay this money, which would give the region a much-needed economic stimulus. It was estimated at one stage that Dell and its suppliers employed one in every five people throughout the mid-west of Ireland, so this area has been hard hit.
That is why I urge the Commission to review the rules on State aid support. These were drawn up in 2006 before the massive shock that the loss of Dell and the other industries created. I urge the Commission to include the mid-west of Ireland as an area of serious unemployment in the review of State aid rules next year, so that it can qualify for the now much-needed EU funding.
(HU) Mr President, the role of the European Parliament - and I quote its President - is to mediate between disputing parties and countries, if necessary. Parliament should not only get involved in fire fighting, but should contribute to preventing the fire as well.
Parliament should adopt, for instance, a minority framework law that guarantees minorities' rights. Minorities are entitled to feel safe. Such a framework law will help ensure that minorities are not at the mercy of governments, extremist organisations and such actions as the Slovak language law which punishes minorities for using their mother tongue. It is unacceptable that within the European Union, minority organisations are banned, bilingual place name signs are painted over and extremist organisations stage provocative anti-minority demonstrations.
Part of the European Parliament's role is to implement legislation which protects human rights, prevents discrimination and guarantees that minorities can live as fully valued human beings in the land of their birth.
(ES) Mr President, in the face of the hijacking of the Spanish fishing vessel Alakrana by pirates in the Indian Ocean, I want to point to the firm resolve of the Spanish Government, with the support of the European Union, to free the 36 crew members - 16 of them Spaniards - to bring them back safe and sound, and to bring the hijackers to justice.
Thanks to Atalanta, the European operation, which was begun in December 2008 at the initiative of France and Spain, joined by other European Union countries, we now have a significant deployment of forces in the area. The expansion of the protection area does not, however, extend as far as the location where the fishermen are fishing, and that is why we are issuing a call to the ship operators, asking them not to go outside the security area, and we are urging the European Union and its Member States to grant an extension to the south of the coverage of Atalanta and more resources to guarantee the free movement of the 20 000 vessels crossing an ocean whose surface is three times greater than that of the Mediterranean.
Although the deployment has guaranteed access for the merchant ships that carried 227 000 tonnes for the United Nations Food Programme to Somalia, now we must make an effort to cover the work of the dozens of European fishing vessels fishing in the area.
Lastly, we urge the Member States to mobilise their information and intelligence services in order to look for and arrest the intermediaries that give tip-offs to the pirates and get paid for rescues, operating from European soil.
Mr President, there has been much talk in the last two hours and the last couple of weeks in Ireland about a communications deficit and the need to bring Europe closer to the people.
I have a suggestion to make: I think that we should discuss this at some future time in this Parliament, particularly to get the views of MEPs on how the Commission and the MEPs themselves can be involved in this whole area, because national governments have proven reluctant in the past to give credit to the European Union for what it does and, as a result, the people are not aware of it.
We now, with our increased powers and increased opportunities, should take that opportunity to discuss this issue here in Parliament and come up with ways and proposals on how we can actually help to clear that deficit and bring Europe closer to its people. It would be an exercise well worth doing.
(RO) In June 2009, the European Council called on the European Commission to draw up and present a strategy for the Danube region by the end of 2010.
The European Commission and Member States should adopt a common European strategy which will combine current Danube initiatives and boost the importance of this river as part of the European Union's policies. The Danube region strategy should focus on common objectives and projects in the areas of transport, energy, the environment and cultural cooperation.
Last year, the European Parliament's Committee on Transport and Tourism organised a delegation to the Danube region to find out about and promote the potential offered by this river as part of EU policies. One of the main conclusions reached by this delegation was to create in the European Parliament an intergroup to promote the River Danube. The creation of this intergroup helps the European Parliament reaffirm its commitment to be involved in and actively support both the drafting of a strategy for the Danube region and its implementation.
(ES) Mr President, I would like to call the attention of this House to the fact that 27 September was the thirtieth World Tourism Day, held under the slogan 'Tourism - Celebrating Diversity', at a time when we are all hoping for the rapid entry into force of the Treaty of Lisbon, which incorporates tourism as a new sphere of action for the European Union.
One of the sector's challenges is to improve the range of tourism experiences on offer for the whole world without discrimination.
As pointed out by the Montreal Declaration, access to tourist leisure for the whole world necessarily means being involved in the struggle against inequality and the exclusion of the culturally different, those of limited means or abilities, or those who live in developing countries.
Parliament has translated this ambition into a pilot project on social tourism which the Commission will develop this year. Another reason for its actions is that social tourism helps the employment rate by combating seasonality - one of the sector's major problems - and creates greater equality, more jobs and jobs which last for longer.
Ladies and gentlemen, that is our objective.
(ES) Mr President, just a few hours ago, Cristo Ancor Cabello was killed in Herat in Afghanistan. He was a Spanish soldier belonging to the International Security Assistance Force, the force deployed under a mandate from the United Nations in which soldiers of many different nationalities carry out a very difficult task, deserving of our gratitude, to improve the living conditions and the security of the Afghan civilian population.
Mr President, I ask you to pass on the condolences of the European Parliament to his family, as well as our support and sympathy to his fellow soldiers, among whom there are five wounded.
Mr President, I would also like to add that the Spanish Government is maintaining its firm undertaking to ensure the security of all troops on peace missions deployed abroad, not just in Afghanistan, but also in other locations around the world.
(RO) The last two rounds of enlargement of the European Union have brought numerous benefits to old and new Member States alike, while also posing a number of challenges.
Two years after its accession to the European Union, Romania is one of the countries with the lowest success rates in terms of accessing European funds. The procedure for accessing European money is fairly complicated and impenetrable. The Structural and Cohesion Funds provide financial leverage which may facilitate economic recovery, particularly during the current crisis.
Against this background, I feel that we need simple rules for accessing the Structural Funds so that European money can reach beneficiaries as quickly as possible. Particular attention must be focused on removing all those difficulties that hamper access to Community funds and discourage people from obtaining EU financial support.
We must encourage efforts at European level aimed at simplifying the procedures for accessing the funds earmarked for Romania in order to accelerate their allocation and rapid absorption.
That concludes the item.
(The sitting was suspended at 20.40 and resumed at 21.00)